Citation Nr: 1718847	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to an initial compensable rating prior to December 15, 2015, and a rating in excess of 30 percent thereafter for service-connected sinusitis with associated congestion and intermittent chest pain. 

3.  Entitlement to an initial compensable rating prior to February 23, 2015, and a rating in excess of 10 percent thereafter for service-connected allergic rhinitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO). 

In an April 2016 rating decision, the RO increased the Veteran's rating for service-connected sinusitis with associated congestion and intermittent chest pain to 30 percent effective December 15, 2015 and his rating for allergic rhinitis to 10 percent effective February 23, 2015.  However, as the grant did not represent a total grant of benefits sought on appeal, the claims for increase remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2017.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  At the February 2017 Board Hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the issue of service connection for a low back condition. 

2.  For the entire appeal period, the Veteran's sinusitis with associated congestion and intermittent chest pain was manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting at least four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, but without more severe manifestations such as radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

3.  For the entire appeal period, the Veteran's allergic rhinitis was manifested by at least 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage, but without polyps.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the request to reopen a claim of entitlement to service connection for a low back condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a 30 percent rating, but no higher, for sinusitis with associated congestion and intermittent chest pain have been met, from April 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.27, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2016).

3.  The criteria for a 10 percent rating, but no higher, for allergic rhinitis have been met, from April 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.27, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

During the February 2017 Board hearing, the Veteran's representative withdrew from appeal the claim for service connection for a low back condition.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II.  Rules and Governing Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, SSA records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for compensable initial ratings for sinusitis and allergic rhinitis.

II.  Sinusitis 

In the original July 2010 rating decision, service connection for sinusitis with associated congestion and intermittent chest pain was established and an initial noncompensable rating was assigned pursuant to Diagnostic Code (DC) 6513, effective April 27, 2009.  In an April 2016 rating decision, the RO increased the Veteran's rating to 30 percent effective December 15, 2015.  During the February 2017 hearing, the Veteran through his represented indicated that he wanted the increased rating to date back to the original grant of service connection. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 is rated under the General Rating Formula for Sinusitis (Diagnostic Code's 6510-6514).

The General Rating Formula for Sinusitis provides a noncompensable rating for sinusitis detected by X-ray only.  A 10 percent rating is awarded for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is awarded for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is awarded following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The Veteran's post-service treatment records reflect the Veteran's complaints of chronic sinusitis.  The Veteran repeatedly reported sinus congestion and drainage.  Treatment notes in June and September 2003 reflect that the Veteran had a history of multiple infections and sinus congestion with green discharge approximately once a month.  The Veteran reported face pain and fever and that he took over the counter medications that provided some relief. 

A July 2010 VA examination report reflects the Veteran's complaints of congestion, runny nose, itchy eyes, head congestion, cough, postnasal drip and occasional chest pain with shortness of breath.  He reported that he required antibiotics once in the prior year.  The examiner diagnosed the Veteran with sinusitis with associated congestion and intermittent chest pain.  Upon examination, the examiner noted that the Veteran exhibited sinus pain, tenderness, difficulty breathing, and had a history of sinusitis which was not diagnosed by X-ray only.  Furthermore, he noted that while the Veteran did not have a history of incapacitating episodes, he did have a history of non-incapacitating episodes.  The examiner noted more than six non-incapacitating episodes as a result of the Veteran's sinusitis within the last year.  The examiner noted that the episodes lasted more than 14 days at a time and that the Veteran experienced headache and sinus pain during such episodes.  The examiner noted that the Veteran was employed and worked for the Social Security Administration fulltime and had worked for them for the prior 10 to 20 years. 

A December 2012 VA examination report reflects the Veteran's reports of chronic sinusitis, fatigue, and shortness of breath.  However, the examiner did not confirm the prior diagnosis of sinusitis.  The examiner noted that a computed tomorgraphy (CT) scan was performed in December 2011, and that the Veteran had symptoms of sinusitis.  However, the examiner found that while the Veteran had chronic non-allergic rhinitis, he found no evidence of chronic or acute sinusitis.  However, this examiner failed to note the repeated prior diagnoses of sinusitis throughout the Veteran's post-service treatment record and the prior July 2010 VA examination.  Therefore, the Board affords this examination little probative weight. 

A February 2015 VA examination, also failed to note the Veteran's prior diagnosis of sinusitis.  The examiner noted the Veteran's reports of chronic sinusitis, but found that the Veteran had not been treated for infection.  The February 2015 examiner rather focused on the Veteran's rhinitis. 

A December 2015 VA examination noted the Veteran's reports of congestion, sneezing, eye symptoms, cough, runny nose, and itchy throat.  The examiner diagnosed the Veteran with chronic sinusitis and non-allergic rhinitis.  Upon examination, the examiner found that the Veteran had episodes and near constant sinusitis, headaches, pain and tenderness and purulent discharge or crusting.  The examiner noted no history of incapacitating episodes but found that the Veteran experienced seven non-incapacitating episodes over the prior year.  The examiner noted that the Veteran had not undergone any sinus surgery.  The examiner found that the Veteran's conditions impacted his ability to work as his conditions made work difficult. 

In February 2017, the Veteran testified at a Board travel hearing.  The Veteran reported that his conditions had increased in severity since service but had remained fairly constant since he filed his original claims.  He noted that he had been treated for approximately 10 years for his chronic sinusitis and rhinitis and that his treatments had not changed even though his ratings increased in February and December 2015.  The Veteran testified that in approximately 2009 or 2010, he had his tonsils, adenoids, and uvula removed in order to help with his respiratory conditions.  The Veteran reported that his conditions had not changed in severity and that his treatments remained constant through the entire appeal period.  The Veteran testified that he used a CPAP machine at night and took Zyrtec every day as well as prescribed medications, to include oral medications and nasal sprays.  The Veteran reported that without his medications, he becomes fatigued and ill.  He testified that in the past his doctors have prescribed antibiotics to help with his chronic sinusitis, but that they tried to maintain his condition without antibiotics and only resort to them when he has a particularly strong flare-up of sinusitis. 
Based on the foregoing, the Board finds that for the entire appeal period, the Veteran's service-connected sinusitis with associated congestion and intermittent chest pain was manifested by more than six non-incapacitating episodes per year of sinusitis characterized  by headaches, pain, and purulent discharge or crusting, but did not result in radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

In this regard, the VA examination report in July 2010 noted that the Veteran had more than 6 non-incapacitating episodes with headaches and sinus pain.  Furthermore, the Veteran's treatment records reflect that prior to such examination, that the Veteran suffered several infections yearly resulting in discharge, pain and headaches.  In addition, the Veteran testified during his February 2017 hearing that his condition had remained the same, that while his condition had increased since service, throughout his appeal period, his condition and treatment for such condition had not waivered.  That despite an increase in his rating in December 2015, his chronic sinusitis and treatment for such had remained constant. 

The Board notes that the December 2012 VA examiner specifically found no evidence to support sinusitis and that the February 2015 VA examiner only briefly noted the Veteran's reports of sinusitis.  However, neither examiner discussed that the Veteran had been previously diagnosed with and treated for such chronic condition.  As such, in regards to the Veteran's claim for an increased rating for sinusitis with associated congestion and intermittent chest pain, the Board affords them little probative weight.  Rather, the Board finds great probative value in the July 2010 VA examiner's determinations and the post-service treatment records.  Furthermore, the Board finds that the Veteran's reports of continued constant treatment to be credible. 

However, the Board finds that the record does not reflect that the Veteran's sinusitis with associated congestion and intermittent chest pain resulted in or followed radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headache, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Consequently, the Board resolves all doubt in the Veteran's favor and finds that for the appeal period, his sinusitis with associated congestion and intermittent chest pain more nearly approximates functional impairment warranting a 30 percent rating.  However, as there is no evidence of radical surgery or near constant sinusitis, he is not entitled to the next higher and maximum schedular rating of 50 percent under Diagnostic Code 6513. 

Moreover, with regard to his complaints of chronic rhinitis, the Veteran is separately compensated for chronic allergic rhinitis, under Diagnostic Code 6522, which will be subsequently discussed.  Furthermore, the evidence of record relevant to this appeal does not support the assignment of a diagnostic code other than 6513 as the Veteran has not demonstrated other compensable respiratory or other pathology associated with the underlying sinusitis. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected sinusitis with associated congestion and intermittent chest pain; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra; Hart, supra. 

For the foregoing reasons, the Board finds that a 30 percent rating for sinusitis with associated congestion and intermittent chest pain is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to a compensable rating for sinusitis with associated congestion and intermittent chest pain.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  Allergic Rhinitis 

In the original July 2010 rating decision, service connection for allergic rhinitis was established and an initial noncompensable rating was assigned pursuant to Diagnostic Code 6522, effective April 27, 2009.  In an April 2016 rating decision, the RO increased the Veteran's rating to 10 percent effective February 23, 2015.  During the February 2017 hearing, the Veteran through his representative indicated that he wanted the increased rating to date back to the original grant of service connection. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.  As the record has not established, and the Veteran has not alleged, that his allergic rhinitis results in nasal polyps, a higher rating under Diagnostic Code 6522 is not warranted. 

The Veteran's post service treatment records reflect the Veteran's reports of difficulty breathing as well as pain, headaches, and discharge.  Physical examinations of the Veteran's nasal passages, to include nasal endoscopies, repeatedly revealed no pus, polyps, masses or lesions.  The Veteran was diagnosed with rhinitis, and July 2008 treatment notes reflect that he was told to take over the counter medications with pseudoephedrine for relief.  In October 2008, the Veteran was advised to avoid pseudoephedrine and start Claritin for his rhinitis.  In May 2010, the Veteran was placed on Cetirizine and fluticasone for his rhinitis with good results. 

A July 2010 VA examination report reflects the Veteran's complaints of congestion, runny nose, itchy eyes, head congestion, cough, postnasal drip and occasional chest pain with shortness of breath.  He reported that he required antibiotics once in the prior year.  The examiner diagnosed the Veteran with sinusitis with associated congestion and intermittent chest pain.  Upon examination, the examiner noted that the Veteran exhibited nasal congestion, excess nasal mucous, itchy nose and watery eyes and difficulty breathing.  The examiner found signs of nasal obstruction to include 50% of both nasal passages.  The examiner found no polyps, permanent hypertrophy of turbinates, rhinoscleroma, tissue loss, scaring or deformity, and no evidence of Wegners granulomatosis or granulomatous infection.  The examiner noted that while the Veteran's conditions caused him pain and increased absenteeism, he was employed fulltime with the Social Security Administration and had worked for them for the prior 10 to 20 years. 

During the December 2012 VA examination, the examiner noted that the Veteran complained of worsening rhinitis despite medication and that he suffered fatigue and shortness of breath.  The examiner confirmed that the Veteran suffered from rhinitis.  Upon examination, the examiner found that the Veteran did not have greater than 50% obstruction of the nasal passages on both sides or complete obstruction on either side due to rhinitis.  The examiner found no evidence of permanent hypertrophy, polyps, or any granulomatous conditions.  The examiner found no other pertinent physical findings, scars, complications, conditions, signs or symptoms.  The examiner found that the Veteran's condition did not impact his ability to work. 

During the February 2015 VA examination, the examiner confirmed the Veteran's diagnosis of non-allergic rhinitis.  The Veteran reported continuous nasal congestion despite using a Netipot twice a day as well as nasal sprays.  Upon examination, the examiner found that the Veteran had greater than 50% obstruction of both nasal passages, but did not have complete obstruction on either side due to rhinitis.  Furthermore, the examiner found no permanent hypertrophy, polyps, or any granulomatous condition.  The examiner found no other pertinent physical findings, scars, complications, conditions, signs or symptoms.  The examiner found that the Veteran's condition did not impact his ability to work.

During the December 2015 VA examination, the Veteran reported congestion, sneezing, eye symptoms, cough, runny nose, and itchy throat.  The examiner diagnosed the Veteran with chronic sinusitis and non-allergic rhinitis.  Upon examination, the examiner found that the Veteran had greater than 50% obstruction of both nasal passages as well as permanent hypertrophy of the nasal turbinates.  However, the examiner found no evidence of complete obstruction of either nasal passage or any polyps or granulomatous conditions.  The examiner found no other pertinent physical findings, scars, complications, conditions, signs or symptoms.  The examiner found that the Veteran's conditions impacted his ability to work as his conditions made work difficult. 

In February 2017, the Veteran testified at a Board travel hearing.  The Veteran reported that his conditions had increased in severity since service but had remained fairly constant since he filed his original claims.  He noted that he had been treated for approximately 10 years for his chronic sinusitis and rhinitis and that his treatments had not changed even though his ratings increased in February and December 2015.  The Veteran testified that in approximately 2009 or 2010, he had his tonsils, adenoids, and uvula removed in order to help with his respiratory conditions.  The Veteran reported that his conditions had not changed in severity and that his treatments remained constant through the entire appeal period.  The Veteran testified that he used a CPAP machine at night and took Zyrtec every day as well as prescribed medications, to include oral medications and nasal sprays.  The Veteran reported that without his medications, he becomes fatigued and ill.  

Based on the foregoing, the Board finds that the Veteran's service-connected allergic rhinitis was manifested by difficulty breathing and nasal congestion and at least a 50 percent obstruction of both nasal passages, but did not result in polyps. 

In this regard, the VA examination reports in July 2010 as well as those in February and December 2015 noted that the Veteran had at least 50 percent blockage in both nasal passages.  The Board notes that none of the VA examiners found that the Veteran suffered from polyps and his treatment records repeatedly found no evidence of such.  Furthermore, the Veteran during the February 2017 hearing testified that his condition had worsened since service but had remained constant throughout the appeal period.  He further testified that his treatment had not changed over the approximately 10 years that he had been treated for his respiratory conditions.  That despite an increase in his rating in February 2015, his rhinitis and treatment for such had remained constant. 

The Board notes that the December 2012 VA examiner specifically found that the Veteran's rhinitis did not result in a greater than 50% obstruction of the nasal passages on both sides.  While the Board finds the December 2012 VA examiner's report probative, it is outweighed by the July 2010 VA examiner's report when combined with the Veteran's credible testimony of non-fluctuating, constant symptoms and treatment.   

Furthermore, the Board finds that the record does not reflect and the Veteran does not allege that he suffers from polyps in either nasal passage.  As such a higher rating is not warranted at any time during the appeal period. 

Consequently, the Board resolves all doubt in the Veteran's favor and finds that his rhinitis more nearly approximates functional impairment consistent with greater than 50 percent obstruction of the nasal passage on both sides, thus warranting a 10 percent rating during the entire appeal period.  However, because the Veteran has not had polyps in either nasal passage at any time during the appeal, he is not entitled to the next higher and maximum schedular rating of 30 percent under Diagnostic Code 6522. 

Furthermore, as previously noted, the Veteran is separately compensated for chronic sinusitis under Diagnostic Code 6513.  Furthermore, the evidence of record relevant to this appeal does not support the assignment of a diagnostic code other than 6522 as the Veteran has not demonstrated other compensable respiratory, or other pathology associated with the underlying allergic rhinitis. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected allergic rhinitis; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra; Hart, supra.

For the foregoing reasons, the Board finds that a 10 percent rating for allergic rhinitis is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to a compensable rating for allergic rhinitis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal as to the claim for service connection for a low back condition is dismissed.

For the entire appeal period beginning April 27, 2009, a 30 percent rating, but no higher, for sinusitis with associated congestion and intermittent chest pain is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire appeal period beginning April 27, 2009, a 10 percent rating, but no higher, for allergic rhinitis is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


